DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 – 10 and 17 are objected to because of the following informalities:  regarding claims 9 and 17, “a” should be added before “rounded” and regarding claims 10 and 17, “a” should be added before “concave”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,954,659. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the US Patent discloses a nut configured to be coupled to a flush canister of the tank, the nut having a first surface (claim 1, “a nut holding the mounting plate against the bottom surface of the bottom wall and comprising a rounded portion), a gasket disposed about an opening of the pedestal and comprising a second surface configured for receiving the first surface of the nut (claim 1, “a gasket disposed about the opening of the pedestal and along the top surface of the pedestal and comprising a concave surface configured for receiving the rounded portion of the nut”), wherein the nut and gasket facilitate tilting of the tank relative to the pedestal and the first surface of the nut rotates within the second surface of the gasket when the tank is tilted relative to the pedestal to facilitate positioning of the tank (claim 1, wherein the nut and gasket facilitate tilting of the tank relative to the pedestal when the mounting plate is partially coupled to the pedestal; and wherein the rounded portion of the nut rotates within the concave surface of the gasket when the tank is tilted relative to the pedestal to facilitate positioning of the tank”).
Regarding claim 2, the US Patent discloses the flush canister comprises an insert portion that extends through the tank (claim 2, “a flush canister comprising an insert portion extending through the opening of the bottom wall”).
Regarding claim 3, the US Patent discloses the nut is threaded into the flush canister (claim 2, “wherein the nut is coupled to the insert portion of the flush canister”).
Regarding claim 4, the US Patent discloses a mounting plate configured to be coupled to the pedestal and comprising an opening aligned with an opening of the pedestal, wherein the nut holds the mounting plate against the tank (claim 1, “a mounting plate configured to be coupled to the pedestal and comprising an opening aligned with the opening of the pedestal; a nut holding the mounting plate against the bottom surface of the bottom wall”).
Regarding claim 5, the US Patent discloses a first fastener, a second fastener, a first fastener nut, and a second fastener nut (claim 6, “a first fastener; a second fastener; a first fastener nut; and a second fastener nut”).
Regarding claim 6, the US Patent discloses wherein the mounting plate further comprises: a first hole receiving the first fastener; and a second hole receiving the second fastener; wherein the pedestal further comprises: a first hole receiving the first fastener; a second hole in the pedestal receiving the second fastener; and wherein the mounting plate is partially coupled to the pedestal when the first fastener is inserted through the first hole of the pedestal and partially threaded into the first fastener nut and the second fastener is inserted through the second hole of the pedestal and partially threaded into the second fastener nut (claim 6, “wherein the mounting plate further comprises: a first hole receiving the first fastener; and a second hole receiving the second fastener; wherein the pedestal further comprises: a first hole receiving the first fastener; a second hole in the pedestal receiving the second fastener; and wherein the mounting plate is partially coupled to the pedestal when the first fastener is inserted through the first hole of the pedestal and partially threaded into the first fastener nut and the second fastener is inserted through the second hole of the pedestal and partially threaded into the second fastener nut”).
Regarding claim 7, the US Patent discloses  the nut and the gasket do not facilitate tilting of the tank relative to the pedestal when the first fastener is completely threaded into the first fastener nut or the second fastener is completely threaded into the second fastener nut (claim 7, “wherein the nut and the gasket do not facilitate tilting of the tank relative to the pedestal when at least one of the first fastener is completely threaded into the first fastener nut or the second fastener is completely threaded into the second fastener nut”).
Regarding claim 8, the US Patent discloses a seal receiving the flush canister, wherein the flush canister comprises a flange portion compressing the seal against the tank (claim 2, “wherein the mounting assembly further comprises a seal receiving the insert portion of the flush canister and disposed about the opening of the bottom wall; and wherein the flush canister comprises a flange portion compressing the seal against the top surface of the bottom wall”).
Regarding claim 9, the US Patent discloses the first surface is rounded surface (claim 1, “a nut holding the mounting plate against the bottom surface of the bottom wall and comprising a rounded portion”).
Regarding claim 10, the US Patent discloses the second surface is concave surface (claim 1, “a gasket disposed about the opening of the pedestal and along the top surface of the pedestal and comprising a concave surface”).
Regarding claim 11, the US Patent discloses the nut and gasket form at least one ball and socket relationship (claim 3, “the concave surface of the nut and the rounded surface of the gasket form a second ball and socket relationship”).
Regarding claim 12, the US Patent discloses the nut is rigid, the gasket is compressible, and the nut compresses the gasket against the pedestal when coupled to the pedestal (claim 4, “the nut is rigid; the gasket is compressible; the nut compresses the gasket against the top surface of the pedestal when the mounting plate is coupled to the pedestal”).
Regarding claim 13, the US Patent discloses a toilet comprising: a tank comprising an opening and a bottom surface; a pedestal comprising an opening and a top surface, the opening of the pedestal aligned with the opening of the tank; and a mounting assembly comprising: a nut configured to be coupled to a flush canister of the tank, the nut having a first surface; and a gasket disposed about an opening of the pedestal and comprising a second surface configured for receiving the first surface of the nut; wherein the nut and gasket facilitate tilting of the tank relative to the pedestal and the first surface of the nut rotates within the second surface of the gasket when the tank is tilted relative to the pedestal to facilitate positioning of the tank (claim 1, “A toilet comprising: a tank comprising a bottom wall, the bottom wall including an opening and a bottom surface; a pedestal comprising an opening and a top surface, the opening of the pedestal aligned with the opening of the bottom wall; and a mounting assembly comprising…a nut holding the mounting plate against the bottom surface of the bottom wall and comprising a rounded portion; and a gasket disposed about the opening of the pedestal and along the top surface of the pedestal and comprising a concave surface configured for receiving the rounded portion of the nut; wherein the nut and gasket facilitate tilting of the tank relative to the pedestal when the mounting plate is partially coupled to the pedestal; and wherein the rounded portion of the nut rotates within the concave surface of the gasket when the tank is tilted relative to the pedestal to facilitate positioning of the tank”).
Regarding claim 14, the US Patent discloses the flush canister comprises an insert portion extending through the tank (claim 2, “a flush canister comprising an insert portion extending through the opening of the bottom wall”).
Regarding claim 15, the US Patent discloses the nut is threaded into the flush canister (claim 2, “wherein the nut is coupled to the insert portion of the flush canister”).
Regarding claim 16, the US Patent discloses a mounting plate configured to be coupled to the pedestal and comprising an opening aligned with an opening of the pedestal, wherein the nut holds the mounting plate against the tank (claim 1, “a mounting plate configured to be coupled to the pedestal and comprising an opening aligned with the opening of the pedestal”).
Regarding claim 17, the US Patent discloses the first surface is rounded surface and the second surface is concave surface (claim 1 “a nut holding the mounting plate against the bottom surface of the bottom wall and comprising a rounded portion” and “a gasket disposed about the opening of the pedestal and along the top surface of the pedestal and comprising a concave surface”).
Regarding claim 18, the US Patent discloses the nut and the gasket form at least one ball and socket relationship (claim 3, “the concave surface of the nut and the rounded surface of the gasket form a second ball and socket relationship”).
Regarding claim 19, the US Patent discloses a method for coupling a tank of a toilet to a pedestal of a toilet, the method comprising: inserting an insert portion of a flush canister into an opening of a bottom wall of the tank; threading a nut onto the insert portion of the flush canister; placing a gasket on the pedestal; inserting the nut into the gasket; and tilting the tank relative to the pedestal so as to cause the nut to rotate within the gasket (claim 17, “a process for coupling a tank of a toilet to a pedestal of a toilet, the process comprising: inserting an insert portion of a flush canister into an opening of a bottom wall of the tank; threading a nut onto the insert portion of the flush canister; placing a gasket on a top surface of the pedestal; inserting the nut into the gasket; inserting fasteners into holes of the pedestal; partially threading the fasteners into fastener nuts; tilting the tank relative to the pedestal so as to cause a rounded portion of the nut to rotate within a concave surface of the gasket;).
Regarding claim 20, the US Patent discloses tightening one or more fasteners into one or more fastener nuts, after tilting the tank relative to the pedestal, so that the tank is secured to the pedestal (claim 17, “tightening the fasteners into the fastener nuts, after tilting the tank relative to the pedestal, so that the tank is secured to the pedestal”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754